Case: 20-20316      Document: 00516180553          Page: 1     Date Filed: 01/26/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                   No. 20-20316                              FILED
                                 Summary Calendar                     January 26, 2022
                                                                        Lyle W. Cayce
                                                                             Clerk
   Jeffery P. Small,

                                                             Plaintiff—Appellant,

                                        versus

   Zarvona Energy, L.L.C.,

                                                             Defendant—Appellee.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:20-CV-1572


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Jeffery P. Small, former Texas prisoner # 639945, appeals the
   dismissal of his 42 U.S.C. § 1983 complaint for lack of subject matter
   jurisdiction. Even with liberal construction, Small’s brief addresses only the
   merits of his claims, rather than the district court’s reasons for dismissing his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20316      Document: 00516180553        Page: 2   Date Filed: 01/26/2022




                                  No. 20-20316


   complaint. Thus, he has abandoned any challenge to the district court’s
   judgment. See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744,
   748 (5th Cir. 1987).
            The judgment of the district court is AFFIRMED. Small’s motion
   for summary judgment is a “meaningless, unauthorized motion” and
   therefore is DENIED. United States v. Early, 27 F.3d 140, 142 (5th Cir.
   1994).




                                       2